United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, ROSELAND POST
OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1225
Issued: February 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2011 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs (OWCP) dated January 27, 2011. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she has more than a 25 percent
impairment of the left lower extremity, for which she received schedule awards.
FACTUAL HISTORY
On February 24, 1998 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a left foot injury in the performance of duty. OWCP
accepted the claim for left tibialis posterior tendinitis.
1

5 U.S.C. § 8101 et seq.

On September 14, 2000 OWCP granted appellant a schedule award for 10 percent
permanent impairment of her left lower extremity. The period of the award was for 28.8 weeks
and ran from March 20 to September 9, 2000.
On September 18, 2003 and January 11, 2010 appellant filed claims for an additional
schedule award.
On February 24, 2010 OWCP received an incomplete permanent impairment worksheet
for the left lower extremity dated February 11, 2010.
By decision dated March 24, 2010, OWCP denied appellant’s claim for an additional
schedule award as she failed to provide a report from a physician providing an impairment rating
or description of appellant’s impairment.
On April 19, 2010 appellant requested an oral hearing before an OWCP hearing
representative.
Following her request for an oral hearing, appellant submitted an April 19, 2010 report
from Dr. Emil J. Zager, a treating podiatrist, who diagnosed bilateral plantar fasciitis, bilateral
Achille’s tendinitis, partial Achille’s tendon tear and left foot and ankle posterior tibialis
tendinitis. Dr. Zager reported decreased range of motion and the development of ankle
osteoarthritis.
By decision dated July 7, 2010, an OWCP hearing representative found that further
development of the evidence was required based on Dr. Zager’s report. The hearing
representative remanded the case to OWCP to undertake additional development on appellant’s
claim for a schedule award.
On September 9, 2010 OWCP concluded a second opinion evaluation was required and
referred appellant to Dr. Mukund Komanduri, a Board-certified orthopedic surgeon, to address
appellant’s impairment rating under the American Medical Association, Guides to the Evaluation
of Permanent Impairment (6th ed. 2009). On October 13, 2010 Dr. Komanduri reviewed a
statement of accepted facts and medical evidence and conducted a physical examination. The
physical examination revealed a severe antalgic gait, significant deformity, rigid flat foot and
restriction of ankle range of motion associated with a calcaneus fracture. Using Table 16-2, page
503 of the A.M.A., Guides, Dr. Komanduri, found a class 3 impairment based on appellant’s
severe malalignment. Next, he determined that a grade E was warranted based on adjustments
for physical examination and functional history, resulting in a 43 percent left lower extremity
impairment. In a November 15, 2010 addendum, Dr. Komanduri reviewed additional medical
evidence and stated that his opinion on appellant’s permanent impairment remained unchanged.
On January 11, 2011 Dr. Neil Ghoadra, an OWCP medical adviser, reviewed
Dr. Komanduri’s report and disagreed with his impairment determination of 43 percent.
Dr. Ghoadra concluded that appellant had a 25 percent impairment of the left lower extremity
using Table 16-2. In reaching this determination, Dr. Ghoadra found a class 2 impairment with a
grade E due to appellant’s moderate malalignment and severe motion restraint.

2

By decision dated January 27, 2011, OWCP granted appellant an additional schedule
award for a 15 percent impairment of her left lower extremity for a total 25 percent impairment.
LEGAL PRECEDENT
Under section 8107 of FECA2 and section 10.404 of the implementing federal
regulations,3 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.4
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).5 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.8
ANALYSIS
OWCP accepted appellant’s claim for left tibialis posterior tendinitis and granted
appellant a schedule for a 10 percent permanent impairment of the left lower extremity on
September 14, 2000. Appellant subsequently filed a claim for an increased schedule award and
was granted an additional schedule award for a 15 percent left lower extremity impairment. The
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

D.J., 59 ECAB 620 2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
6

A.M.A., Guides (6th ed. 2009), pp. 383-419.

7

Id. at 411.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See Frantz Ghassan, 57 ECAB 349 (2006); C.K., Docket No. 09-2371 (issued
August 18, 2010).

3

issue on appeal is whether she has establishment entitlement to an impairment rating greater than
25 percent left lower extremity impairment for which she has received schedule awards.
The evidence relevant to her schedule award claim consists of reports from
Drs. Komanduri and Ghoadra. Dr. Komanduri cited to Table 16-2, page 503 of the A.M.A.,
Guides (6th ed.) in finding that appellant had a 43 percent left lower extremity impairment. In
reaching this determination, he found appellant’s impairment was a class 3 with a grade E due to
adjustments for physical examination and functional history. However, Dr. Komanduri provided
no reference to or discussion of how he determined the grade modifiers used in the net
adjustment formula as described in section 16.2 of the sixth edition to reach the appropriate
grade within the class of diagnosis.9 As such, impairment rating provided by Dr. Komanduri
requires further explanation.10
In a January 11, 2011 report, Dr. Ghoadra disagreed with Dr. Komanduri’s impairment
finding. Using Table 16-2, he concluded that appellant had a 25 percent impairment of the left
lower extremity. In reaching this determination, Dr. Ghoadra found a class 2 impairment with a
grade E due to appellant’s moderate malalignment and severe motion restraint, but failed to
explain how he used the grade modifiers or the net adjustment formula in reaching his final
impairment rating. He also failed to provide any reference to or discussion of how he
determined the grade modifiers used in the net adjustment formula as described in section 16.2 of
the sixth edition to reach the appropriate grade within the class of diagnosis.11 As such,
impairment rating provided by Dr. Ghoadra requires further explanation.12
The Board will remand the case to OWCP to undertake additional development of the
medical evidence to appropriately determine if appellant has an additional impairment of the left
lower extremity for schedule award purposes. On remand, OWCP should request clarification
and develop the medical evidence as appropriate to determine the extent of permanent
impairment due to appellant’s accepted employment injury under the sixth edition of the A.M.A.,
Guides. Following this and such other development as it deems necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The Board will set aside
OWCP’s decision and remand the case for further development consistent with the findings
herein.

9

A.M.A., Guides, supra note 6 at 497-500.

10

See L.H., 58 ECAB 561 (2007) (where impairment has not been correctly described, a new or supplemental
evaluation should be obtained in accordance with OWCP procedures).
11

A.M.A., Guides, supra note 9.

12

See L.H., supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 27, 2011 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

